MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Western Ridge Minerals, Inc., of our report dated June 10, 2009 on our audit of the financial statements of Western Ridge Minerals, Inc. as of March 31, 2009 and March 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for the years ended March 31, 2009 and the period from August 16, 2007 through March 31, 2008 and since inception on August 16, 2007 through March 31, 2009, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada June 24, 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax
